     Case 2:18-cv-08348-CJC-FFM Document 56 Filed 01/25/21 Page 1 of 3 Page ID #:730




 1                                                                          JS-6
 2

 3                                                                          1/25/2021
 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11    APRIL BECERRA-SOUTH, on behalf   ) Case No.: CV 18-08348-CJC(FFMx)
                                       )
      of herself and all others similarly
                                       )
12
      situated,                        )
13                                     )
                                       )
14             Plaintiff,              )
                                       )
15        v.                           )
                                       )
16                                     )
      HOWROYD-WRIGHT                   ) JUDGMENT
17    EMPLOYMENT AGENCY, INC., d/b/a )
                                       )
      APPLEONE EMPLOYMENT              )
18
      SERVICES, and DOES 1 through 25, )
19                                     )
                                       )
20             Defendants.             )
                                       )
21                                     )
                                       )
22                                     )
23

24          On January 25, 2021, the Court conducted a hearing on Plaintiffs’ unopposed
25    Motion in Support of Final Approval of Class Action Settlement, including Plaintiff’s
26    Request for Attorney’s Fees and Costs (“Motion”). The Court considered the Motion
27    papers, and GOOD CAUSE appearing, IT IS HEREBY ORDERED that the Motion is
28


                                                 -1-
     Case 2:18-cv-08348-CJC-FFM Document 56 Filed 01/25/21 Page 2 of 3 Page ID #:731




 1    GRANTED IN SUBSTANTIAL PART and JUDGMENT be entered by the clerk as
 2    follows:
 3

 4           1.    The Court approves the Settlement memorialized in the Joint Stipulation of
 5    Class and Representative Action Settlement and the Notice of Class Action Settlement.
 6          2.     The Court certifies the following Settlement Class for settlement purposes
 7    only pursuant to Rule 23 of the Federal Rule of Civil Procedure:
 8                 (1) all individuals formerly employed by Defendant Howroyd-Wright
 9                 Employment Agency, Inc. in California who were paid hourly and who were
10                 beneficiaries of The Act 1 Group, Inc.’s VEBA Trust between May 16, 2014
11                 to October 5, 2020.
12          3.     The Court finds, solely for purposes of the Settlement, that: (a) the
13    Settlement Class is so numerous that joinder of all Settlement Class Members is
14    impracticable; (b) there are questions of law and fact common to the Settlement Class
15    that predominate over any individual questions; (c) the claims of the Named Plaintiffs are
16    typical of the claims of the Settlement Class; (d) Named Plaintiffs and Class Counsel will
17    fairly and adequately represent and protect the interests of the Settlement Class; and (e) a
18    class action is superior to all other available methods for the fair and efficient
19    adjudication of the controversy. The Court further finds that the Settlement falls within
20    the range of reasonableness of a settlement that could ultimately be granted final approval
21    by the Court, and merits submission to Class Members for their consideration. All
22    capitalized terms used in this Order shall have the same defined meanings as set forth in
23    the Joint Stipulation of Class Action Settlement and Release, unless stated otherwise.
24          4.     The Court approves Michael Gould of Gould & Associates, PLC as Class
25    Counsel.
26          5.     The Court approves plaintiff April Becerra-South as Class Representative,
27    including his enhancement award of $5,000.
28          6.     The Court appoints CPT Group, Inc. as the Claims Administrator.

                                                    -2-
     Case 2:18-cv-08348-CJC-FFM Document 56 Filed 01/25/21 Page 3 of 3 Page ID #:732




 1          7.     The Court approves the $10,500 Claims Administration Fee to be paid to
 2    CPT Group.
 3          8.     The Court approves Class Counsel’s request for Attorney’s Fees in the
 4    amount of $144,170.45 (25% of the common fund after deducting counsel’s and the
 5    settlement administrator’s fees) and $12,818.21 in Costs.
 6          9.     The Court approves the $7,500 LWDA Payment.
 7

 8

 9

10          DATED:       January 25, 2021
11                                                ___
                                                    ______________
                                                               _ ________________
                                                                                ____
                                                  __________________________________
12                                                              J. CARNEY
                                                         CORMAC J.
13                                                UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -3-
